Citation Nr: 0514716	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  99-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
osteoporosis.


REPRESENTATION

Appellant represented by:	Gregory Ferguson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1981 to May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The case was remanded to the RO for additional development in 
June 2003.  The issue of entitlement to service connection 
for degenerative disc disease as secondary to service-
connected osteoporosis was referred to the RO for appropriate 
development.  As no apparent action has been taken as to this 
matter, it is again referred to the RO for appropriate 
development and adjudication.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has sufficiently notified 
her of the information and evidence necessary to substantiate 
the claim.

2.  The veteran's service-connected osteoporosis is presently 
manifested by mild spinal osteoporosis without evidence of 
pain or limitation of motion as a result of this disorder.


CONCLUSION OF LAW

A compensable rating for osteoporosis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5013 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate her claim and of which parties were expected to 
provide such evidence by correspondence dated in August 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The issue on appeal was re-adjudicated in an 
August 2004 supplemental statement of the case.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
August 2004 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in April 1999, August 2000, and 
February 2003.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran underwent a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy in 
July 1983.  Records are negative for complaint, treatment, or 
diagnosis for osteoporosis.

VA examination in February 1995 noted a computed tomography 
(CT) scan revealed some degenerative lumbar disc disease and 
some abnormality in the lumbosacral junction in the L5-S1 
area.  It was the examiner's opinion that these disorders 
were not related to her service-connected disabilities 
because they were degenerative changes that occurred with 
aging.  The examiner noted the veteran had specifically asked 
about osteoporosis, but that it was not shown by X-ray 
examination and a dosimeter for gagging osteoporosis was 
unavailable.  It was further noted, however, that it 
certainly had not made any difference in the function of the 
back and that her mild complaints of discomfort were probably 
due to the early degenerative changes.  

At her personal hearing in June 1997 the veteran testified 
that she had arthritis problems and osteoporosis secondary to 
her service-connected total abdominal hysterectomy and 
bilateral salpingo-oophorectomy.  She stated the discs in her 
back were disappearing and her bones were growing together, 
but that her VA medical care providers had been unable to 
identify the cause.  She reported she was taking calcium for 
her back and that she had to give up her job as a letter 
carrier because she was unable to carry the mail.  

In a July 1997 private medical report Dr. I.K. noted the 
veteran had early osteoporosis secondary to her oophorectomy.  

On VA examination in October 1997 the veteran complained of 
periodic pain to the neck and lower back.  The examiner noted 
there was no functional limitation of motion to the cervical 
spine due to pain, but there was some discomfort on moving 
the neck.  There was some functional limitation of motion to 
the lumbar spine due to pain.  Range of motion of the hips 
was normal.  The diagnoses included degenerative disc disease 
or arthritis not found and osteoporosis shown by previous 
bone density studies.  

At her March 1999 personal hearing the veteran testified that 
during service she began to experience back pain and muscle 
spasms and that she had been provided a diagnosis of mild 
scoliosis.  She stated that she had been informed that her 
osteoporosis was a progressive disease she would have to 
fight for the rest of her life.  She reported that Dr. N. 
told her that her degenerative disc disease was due to 
osteoporosis.  She described how her activities were limited 
because of her back pain.  

VA examination in April 1999 included diagnoses of 
osteoporosis, bulging disc at C5-C6, C7-C8, L4-L5, and L5-S1, 
and a central disc bulge at T11.  It was the examiner's 
opinion that the veteran's osteoporosis was caused by her 
bilateral oophorectomy, but that the osteoporosis had not 
caused the degenerative disc disease.  

A May 1999 hearing officer's decision granted entitlement to 
service connection for osteoporosis secondary to service-
connected total abdominal hysterectomy and bilateral 
salpingo-oophorectomy.  A 0 percent rating was assigned 
effective from April 25, 1997.

In subsequent statements the veteran asserted an increased 
rating was warranted because her bones ached constantly as a 
result of her osteoporosis.  She also claimed the disorder 
had caused marked interference with employment.

Private medical records dated in February 2000 included a 
diagnosis of osteoporosis with chronic back problems.  It was 
noted that she had recently undergone cervical fusion and 
that she had been prescribed medication for pain.  

VA examination in August 2000 noted a recent bone density 
study revealed considerable osteoporosis in the femoral neck.  
It was noted she was taking calcium and Miacalcin as 
treatment.  

VA examination in February 2003 revealed full range of motion 
to the shoulders without limitation.  Abduction was to 180 
degrees, forward elevation was 180 degrees, internal rotation 
was full to the level of T10, and external rotation was to 60 
degrees without limitation or pain.  There was full range of 
motion of the elbows with flexion to 130 degrees.  There was 
full supination and pronation without limitation.  There was 
also full range of motion of the wrists and no evidence of 
decreased motion to the hands or digits.  There was full 
flexion and extension of the hips without pain or limitation, 
but with some insignificant pain to left internal rotation.  
Range of motion of the knees was from 0 to 130 degrees 
without pain or limitation.  There was full range of motion 
of the ankles, feet, and toes without limitation or pain.  
Examination of the back revealed forward bending to 55 
degrees with pain on terminal flexion.  Extension was to 15 
degrees with pain.  Lateral bending was to 20 degrees, 
bilaterally, and rotation was to 15 degrees.  There was pain 
to right rotation, but not to the left nor with lateral 
bending.  

The examiner noted that X-rays revealed evidence of at least 
osteopenia if not osteoporosis of the entire spine.  There 
was degenerative disc disease in the lower lumbar region 
which was probably not propagated by osteoporosis, but could 
be aggravated by the disorder and the fragility of her bone.  
The examiner reported that this could not be assessed at that 
time because there was no bone density study available in her 
record.  It was noted while an actual diagnosis of 
osteoporosis could not be provided based upon the available 
record that other medical reports of record included 
diagnoses of osteoporosis.  The examiner stated, however, 
that the veteran had no pain or limitation of motion to the 
upper or lower extremities and that her mild limitation of 
motion and moderate low back pain were not related to her 
osteoporosis.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The Rating Schedule provides that osteoporosis with joint 
manifestations is to be rated on the limitation of motion of 
the affected parts, similar to degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5013 (2004).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  A 10 percent 
rating is applicable for each major joint affected by 
limitation of motion when the limitation is noncompensable 
under the appropriate diagnostic code.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  It 
is noted, however, that ratings under Diagnostic Code 5003 
based solely upon X-ray findings with an absence of 
limitation of motion are inapplicable for Diagnostic Code 
5013.  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected osteoporosis is presently 
manifested by mild spinal osteoporosis without evidence of 
pain or limitation of motion as a result of this disorder.  
The opinion of the February 2003 VA examiner is persuasive 
that the veteran has no pain or limitation of motion to the 
upper or lower extremities and that her mild limitation of 
motion and moderate low back pain are not related to her 
osteoporosis.  Although the evidence demonstrates significant 
impairment to the cervical and thoracolumbar spines, there is 
no probative evidence relating any present limitation of 
motion to the service-connected disability.  It was also the 
opinion of the April 1999 VA examiner that the veteran's 
osteoporosis had not created her degenerative disc disease.

Although the veteran believes her osteoporosis is more 
severely disabling than indicated by the present evaluation, 
she is not a licensed medical practitioner and is not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent evidence demonstrating 
limitation of motion as a result of osteoporosis, the Board 
finds entitlement to a compensable rating is not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran stated her 
osteoporosis caused marked interference with employment, 
there is no indication of any unusual or exceptional 
circumstances as to render the application of the Rating 
Schedule impractical.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a compensable evaluation for osteoporosis is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


